The opinion of the Court was afterwards prepared by
Weston C. J.
In determining the original jurisdiction of the respective Courts, it tvas provided, that Justices of the Peace should have exclusive cognizance in suits, where the debt or damages demanded should not exceed twenty dollars. It was intended, that for demands not exceeding this amount, the Common Pleas should only have appellate jurisdiction.
*398That the policy of the law might not be defeated, by laying the damages higher, where more was not expected to be recovered, it was enacted that in such case, in actions originally brought in the Common Pleas, if the plaintiff did not recover more than twenty dollars debt or damage, he should be entitled to costs, only to the amount of one fourth part of the sum recovered. Statute of 1821, c. 59, <§> 30. Where judgment was obtained for more than twenty dollars, the jurisdiction of the Common Pleas was justified; but an appeal lay from a judgment there rendered, to the Supreme Judicial Court.
In the progress of legislation upon the jurisdiction of courts, these appeals were first restricted, and finally abolished. It was the manifest policy of the statute of 1829, c. 444, to give the Common Pleas, with certain exceptions, final jurisdiction, where the debt or damage recovered, did not exceed one hundred dollars; and their final cognizance to this amount was protected, not by absolutely denying appeals, but by subjecting the appellant to certain hazards in regard to costs. If the defendant appealed, and reduced the damages, his appeal was so far justified, that a higher rate of costs could not be awarded against him. But if the plaintiff recovered any thing in such case, he was the prevailing party, entitled to costs according to the former general law. To full costs, if he recovered more than twenty dollars; otherwise, to a quarter costs only.
The object of the first law was, to sustain the original jurisdiction of a Justice of the Peace, and of the second, to uphold the final jurisdiction of the Common Pleas. The provisions of the first law had existed in Massachusetts, prior to our separation. But it had been there adjudged, that they did not apply to judgments, rendered on reports of referees; but that in such cases, the plaintiff was entitled to full costs, although he recovered less than twenty dollars, unless the referees otherwise awarded. Moore v. Heald, 7 Mass. It. 467. It had been previously decided, that referees had a discretion upon the question of costs. Nelson v. Andrews, 2 Mass. R. 164.
It was thus settled, not only that the restriction in the general law as to costs, did not apply to reports of referees, but that they might withhold costs altogether from the prevailing party. Upon *399the revision of the laws in this State, these rules, which before depended upon construction, were made the subject of special enactment. The thirtieth section of the statute first cited provides, “ that where judgment shall be rendered upon the report of referees, full costs shall be taxed for the party recovering, notwithstanding the judgment be under twenty dollars, unless a different adjudication respecting the costs shall be made by the report itself.” Prior decisions, and at length the Legislature itself, having placed a judgment so rendered upon a ground differing from other judgments, in respect to costs, we are not satisfied, that a distinction thus marked, was intended to be done away by the statute of 1829, before cited, in cases coming up by appeal from the Common Pleas.
The reason for the distinction exists as strongly in these as in other cases; and every consideration, upon which a discretion in the referees, in respect to costs, is based, applies with equal force. In our opinion, the statute of 1829 left judgments on reports of referees, subject to the special provisions of the former law. As the case stands then, the plaintiff is entitled to full costs; and the defendant’s motion for costs in his favor must be overruled. The referees, however, might have determined differently; and as they may not have given the question a distinct consideration, or might have misunderstood the liability of the defendant, we recommit the report, that they may determine, whether the justice of the case requires, that full costs should be awarded in favor of the plaintifE,